Citation Nr: 0822168	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-08 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death under 
38 U.S.C. § 1310.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1970 to January 1973.  The veteran died in July 
2003.  The appellant is the veteran's surviving spouse. 

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

A motion to advance this case on the Board's docket was 
granted in August 2006. See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900 (2007).

In August 2006, the Board remanded the claim for further 
development.  
A supplemental statement of the case (SSOC) was issued in 
April 2008, which continued the previous denial.  The claims 
folder was returned to the Board.

Issue not on appeal

At the time of his death in July 2003, the veteran had a 
pending claim for service connection for cancer, which had 
not yet been adjudicated.  See  the veteran's June 2003 
claim.  

In the appellant's July 2003 claim, she asserted not only 
entitlement to service-connection for the cause of the 
veteran's death, but also entitlement to accrued benefits.  
Since this claim for accrued benefits has not yet been 
addressed by a the agency of original jurisdiction, the Board 
is without authority to consider it.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO].  The issue is referred 
to the RO for appropriate action.  The Board intimates no 
conclusion, legal or factual, as to the outcome of such 
claim.


FINDINGS OF FACT

1.  The veteran died in July 2003 due to metastatic lung 
carcinoma.  

2.  For the purpose this decision, the veteran is assumed to 
have been exposed to Agent Orange in service.

2.  The competent medical evidence of record does not support 
a finding that the veteran's fatal lung cancer was related to 
exposure to herbicides. 


CONCLUSIONS OF LAW

1.   The presumption of a nexus between in-service exposure 
to herbicides and the veteran's lung cancer has been rebutted 
by competent medical evidence to the contrary.  38 U.S.C.A. 
§§ 1113, 1116 (West 2002); 38 C.F.R. §§ 3.307(d), 3.309(e) 
(2007).

2.  Service connection for the cause of the veteran's death 
is not warranted.
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death.  Essentially, she contends that the 
veteran's was exposed to Agent Orange during his Vietnam-era 
military service, which caused him to develop fatal lung 
carcinoma.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In August 2006, the Board remanded the case to the AMC in 
order to obtain additional information regarding "how close 
the ships upon which the veteran served came to the coastline 
of the Republic of Vietnam" as well as to obtain a medical 
nexus opinion.  The record reveals that the AMC attempted to 
gather the pertinent naval information, and received 
responses from the National Archives and Records 
Administration in September  2006 and August 2007 concerning 
the location and movements of the veteran's ships.  
Additionally, the AMC obtained the requested medical nexus 
statement in March 2007.  Thus, the Board's remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist a claimant in 
the development of her claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the appellant was informed of the evidentiary 
requirements for service connection for the cause of the 
veteran's death in a letter from the RO dated September 2006, 
including "service connection for the cause of the veteran's 
death; existence of a disability at the time of the veteran's 
death; or the veteran was discharged from service for a 
service-connected disability."

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim in the above-
referenced VCAA letter.  Specifically, the letter stated that 
VA would assist the appellant in obtaining relevant records 
from any Federal agency, including those from the military, 
VA Medical Centers, and the Social Security Administration.  
With respect to private treatment records, the VCAA letter 
informed the appellant that VA would make reasonable efforts 
to request such records.

The September 2006 letter emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It is 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The Board notes that the April 2005 VCA letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know. If you have any evidence in your possession that 
pertains to your claim, please send it to us."  See the April 
7, 2005 VCAA letter, page 2.  This complies with the "give us 
everything you've got" provision contained in 38 C.F.R. § 
3.159(b) in that it informed the veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held 
that, because the RO's adjudication of a dependency and 
indemnity compensation claim hinges first on whether a 
veteran was service-connected for any condition during his 
lifetime, in the context of a claim for such benefits, 38 
U.S.C.A. § 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  See Hupp, 21 Vet. App. at 352-53.  The veteran, 
however, was not service-connected for any disabilities at 
the time of his death.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  

Therefore, upon receipt of an application for service 
connection claims, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claims and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claims as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The appellant was provided Dingess notice in the September 
2006 letter, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The appellant was also advised in the letter 
as to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as 
to job performance and time lost due to service-connected 
disabilities, and witness statements.  In any event, a 
disability rating is meaningless in a death claim such as 
this.  

With respect to effective date, the letter instructed the 
appellant that two factors were relevant in determining 
effective dates of increased rating claims: when the claims 
were received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The letter also advised the appellant of 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the appellant may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Moreover, element (5), effective date, is rendered moot via 
the RO's denial of service connection for the cause of the 
veteran's death.  The appellant's claim was denied based on 
element (3), connection between the veteran's service and his 
death.  As explained above, the appellant has received proper 
VCAA notice as to her obligations, and those of VA, with 
respect to that crucial element.  

In short, the record indicates the appellant received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the appellant in obtaining evidence 
necessary to substantiate her service connection claim for 
the cause of the veteran's death, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The evidence of record includes the 
veteran's death certificate, the reports of VA and private 
medical treatment, the appellant's statements, the veteran's 
statements, and service treatment records.  

A VA medical opinion was provided in March 2007.  
The examination report reflects that the examiner reviewed 
the claims folder and rendered appropriate diagnoses and 
opinions based on the questions presented by the RO. 

In Delarosa v. Peake, No. 2007-7108 (Fed. Cir. Jan. 31, 
2008), the United States. Court of Appeals for the Federal 
Circuit held, in the context of a claim for dependency and 
indemnity compensation (DIC) that under 38 U.S.C.A. § 
5103A(a), VA only needs to make reasonable efforts to assist 
a claimant in obtaining a medical opinion when such opinion 
is "necessary to substantiate the claimant's claim for a 
benefit."  The Board finds that this has been accomplished, 
and therefore a remand for further development is not 
necessary.

In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of this 
issue has been consistent with said provisions.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. 
§ 3.103 (2007).  She has retained the services of a 
representative.  She declined the option of testifying at a 
personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).



Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 
38 C.F.R. § .307(a)(6)(iii) (2007).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  
See 38 C.F.R. § 3.309(e) (2007).

Evidence which may be considered in rebuttal of service 
connection of a disease listed in § 3.309 includes any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of the disease, 
and medical judgment will be exercised in making 
determinations relative to the effect of incurrent injury or 
disease.  The expression "affirmative evidence to the 
contrary" will not be taken to require a conclusive showing, 
but such showing as would, in sound medical reasoning and in 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  See 38 
U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2007).

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  See 38 
C.F.R. § 3.312(a) (2007).   The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b) 
(2007).

Analysis

The appellant argues that service connection for the cause of 
the veteran's death is warranted on the basis that the 
veteran developed fatal metastatic lung carcinoma as a result 
of his exposure to Agent Orange in connection with Vietnam 
service.  She has pointed to no other possible in-service 
cause, and the Board has identified none after a thorough 
review of he record.  

For the reasons and bases set out below, the Board has 
determined that the weight of the evidence does not support a 
finding that the veteran's cause of death was related to any 
event in service, including Agent Orange exposure.

Initial matter - the Haas stay

The veteran served aboard naval vessels located offshore 
Vietnam.  Additionally, he received a Vietnam Service Medal.  
In Haas v. Nicholson, 20 Vet. App. 257 (2006), the Court held 
that, for purposes of applying the presumption of herbicide 
exposure, service in the Republic of Vietnam must be read to 
include service near the shores of Vietnam without regard as 
to whether there was an actual visitation to the land mass of 
Vietnam.  VA appealed that decision.  In May 2008, the United 
States Court of Appeals for the Federal Circuit upheld VA's 
requirement that a claimant must have been present within the 
land borders of Vietnam at some point in the course of his or 
her military duty in order to be entitled to the presumption 
of herbicide exposure under 38 U.S.C. § 1116(a)(1) and 
38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Peake, No. 2007-
7037 (Fed. Cir. May 8, 2008).  

During the pendency of the appeal of the Court's decision in 
Haas, the Secretary of VA imposed a stay on adjudication of 
Haas-type cases.  Because the Federal Circuit's decision is 
not yet final, the imposed stay remains in effect.  However, 
for the reasons discussed in the body of the decision below, 
the Board finds the appellant's claim is not affected by the 
Haas stay because the Board is assuming for the purpose of 
this decision that exposure to herbicides in fact took place.

Discussion

In order to establish service connection for the cause of the 
veteran's death, there must be:  (1) evidence of death; (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the veteran's death.  
Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran died in July 2003 at the age of 51.  Element (1) 
has been satisfied.

With respect to element (2), in-service incurrence or 
aggravation of a disease or injury, the Board will separately 
address disease and injury.

Concerning in-service incurrence or aggravation of disease, 
the Death Certificate listed the veteran's cause of death as 
"lung carcinoma".  Service connection was not in effect for 
that condition at the time of the veteran's death, although 
as alluded to in the Introduction, he filed a claim for 
service connection shortly before his death.  

The veteran's service treatment records are pertinently 
negative for any finding of cancer or lung disease.  In 
addition, lung cancer was initially identified in March 2003, 
approximately thirty years after service.  The presumptive 
provisions of 
38 C.F.R. § 3.309(a) are therefore not for application.  
Accordingly, in-service incurrence of disease is not shown.  

With respect to in-service injury, the injury claimed is 
exposure to herbicides.  
The veteran's service records demonstrate that he served 
aboard two naval ships, the U.S.S. Southerland and the U.S.S. 
Marvin Shields, offshore Vietnam.  The Federal Circuit's 
recent decision in Haas states that the presumption of Agent 
Orange exposure does not apply to this circumstance.  See 
Haas v. Peake, supra.  

However, the appellant contends that the veteran "set foot" 
in Vietnam.  Specifically, she contends that the veteran 
visited ports within the Republic of Vietnam.  See 
Appellant's statement, May 2008; see also VA Form 9, March 
2005.  However, the veteran's service treatment records 
contain no indication that the veteran received medical 
treatment in Vietnam.  Further, as indicated by the report of 
the National Archives and the available deck logs, there is 
no evidence that the U.S.S. Southerland or the U.S.S. Marvin 
Shields made port calls to Vietnam while the veteran was 
stationed aboard then.  

The Board also notes that the appellant submitted a 
photograph purportedly showing the veteran's mother waiting 
to greet him at a Vietnamese port.  See Notice of 
Disagreement, June 2004.  However, even setting aside why or 
how the veteran's mother would be in Vietnam during the 
Vietnam War, the picture is of no probative value because the 
veteran is not pictured.   Moreover, the location in the 
photograph is not identifiable, although a Japanese flag is 
visible.  



In any event, the March 2007 VA examiner presumed that the 
veteran was exposed to Agent Orange.  Accordingly, the Board 
adopts this presumption for the sole purpose of its analysis 
in this decision.  For that limited purpose, Hickson element 
(2), in-service injury, that is to say exposure to 
herbicides, has been met.
  
Turning to crucial Hickson element (3), as discussed in the 
law and regulations section above, a second Agent Orange 
related presumption exists, namely a presumption of medical 
nexus between presumed herbicide exposure in Vietnam and 
certain specifically identified disabilities.  Pursuant to 38 
C.F.R. § 3.309(e), respiratory cancer, including lung cancer, 
is a disease associated with exposure to certain herbicide 
agents.  Thus, element (3), medical nexus, is provisionally 
met by operation of law.  However, 38 C.F.R. §§ 3.309(e) and 
3.307(d) combine to make the presumption of nexus a 
rebuttable one.  In other words, if there is evidence of 
record that indicates a cause for the fatal lung cancer other 
than presumed Agent Orange exposure, then the Board must 
consider whether that evidence establishes that Agent Orange 
was not the likely cause of the injury.  See 38 U.S.C.A. 
§ 1113 (West 2002).  

The only competent medical evidence of record, the opinion of 
the March 2007 VA reviewer, clearly states that the cause of 
the lung cancer was attributable to the veteran's life-long 
heavy cigarette smoking.  Specifically, the VA examiner 
stated, "[i]t is less than likely that the lung cancer was 
caused by the veteran's herbicide exposure during his 
military service; it is also my opinion that the lung cancer 
was almost certainly the result of smoking over many years."  

The examiner's review of the record appears to have been 
thorough, and his statements are congruent with the 
contemporaneous medical records.  There is no doubt that the 
veteran was a heavy smoker.  The evidence of record is 
replete with entries which document that he smoked heavily 
for most of his life.  For example, in a July 2001 entry, the 
medical practitioner noted that the veteran "reports that he 
has smoked a pack and a half per day for the past eighteen 
years."  See Washington Regional Medical Center, admission 
report July 2001.  At the time of the veteran's original 
cancer diagnosis in March 2003, the examiner documented that 
the veteran smoked "at least a package per day and has 
smoked for thirty years."  See St. John's Regional Heath 
Center report, March 2003.  In a May 2003 treatment note, a 
medical practitioner documented the veteran's "long-standing 
history of heavy tobacco smoking..."  See St. John's Regional 
Health Center report, May 2003.  

The Board believes that the medical evidence, taken as a 
whole, serves to rebut the statutory presumption of nexus 
between the veteran's presumed exposure to herbicides in 
Vietnam and his death from metastatic carcinoma of the lung.  
It is clear from the record in this case that it was the 
veteran's cigarette smoking which led to the terminal lung 
cancer.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  There 
is no competent medical evidence to the contrary.  

To the extent that the appellant believes the veteran's death 
was due to Agent Orange exposure, it is now well-settled that 
lay persons without medical training are not competent to 
comment on medical matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The appellant's opinion is 
entitled to no weight of probative value.

The appellant has had ample opportunity to submit competent 
medical evidence in support of her claim; she has not done 
so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
cause of death.  The presumption that Agent Orange exposure 
was the cause of the veteran's fatal lung cancer is rebutted 
by the copious medical evidence that the veteran's life-long 
smoking was the cause of his fatal lung cancer.  The benefit 
sought on appeal is accordingly denied.

Additional comment

The Board further observes in passing that the appellant does 
not appear to contend that the veteran's tobacco use, was 
related to his naval service.  In any event, service 
connection for diseases arising out of the use of tobacco 
products is specifically precluded by law.  See 38 U.S.C.A. § 
1103 (West 2002); 38 C.F.R. 
§ 3.300 (2007).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


